This year’s session of the General Assembly comes at a critical time. Over the past few years we have witnessed grave violations of the very principles on which the United Nations is based — violations that have caused widespread human suffering and insecurity. Syria, Yemen, Ukraine and South Sudan are some examples, but the list goes on. Yet at the same time, the world has moved forward, countries have come together, found compromises and taken joint action, as, for example, when we reached the Paris Agreement and adopted the 2030 Agenda for Sustainable Development — the road map for our future coexistence and cooperation.
Therefore, where do we go from here? We cannot let fear guide our actions. We cannot return to a world of zero-sum games, narrow national interests and protectionism. We cannot move away from a rules-based system that guards against confrontation and unpredictability. We — the international community — must rally around the multilateral system with renewed strength. Let me assure the Assembly that Norway will work hard to promote respect for international law and to find common solutions.
My own continent, Europe, has enjoyed a unique era of peace, democracy and trade. Now, however, we are facing a complex security situation. Unfortunately, some States have chosen not to abide by international law and are simply pursuing national interests at the expense of others. Instability in the Middle East and North Africa is causing widespread human suffering and leading to violent extremism in Europe. The response should not be to isolate ourselves; instead, we must cooperate and find solutions.
The humanitarian situation in Syria simply cannot be tolerated. Global and regional Powers must take action to secure an enduring ceasefire and ensure humanitarian access — right now. The world expects the Security Council and the International Syria Support Group to deliver. And it is not just Syria that we need to focus on. Conflict and suffering continue elsewhere, and more needs to be done to find common solutions to common challenges. In that context, let me send a message to President Abbas and Prime Minister Netanyahu, who are speaking before and after me today. I strongly urge the parties to address the imminent threats to the two-State solution by implementing the recommendations in the Quartet report.
We must intensify our efforts to tackle the humanitarian consequences of today’s crises. Norway will continue to provide record levels of humanitarian assistance — to Syria, to South Sudan and elsewhere. Together we need to intensify our efforts to promote peace and stability in a wide range of fragile and conflict-affected States. We need to strengthen the capacity of the United Nations to help countries emerging from conflict. We have a clear responsibility to fight terrorism and step up our efforts to prevent violent extremism. In order to do so, we need to work closely with civil society, women, young people, faith leaders and local communities.
We need to translate the women and peace and security agenda into more effective action on the ground. We need to ensure that peace operations deliver on their mandates to protect civilians. Sexual exploitation and abuse must stop. We need zero tolerance and resolute action by the United Nations. United Nations peacekeepers, development workers and humanitarian workers from a large number of countries are making a real difference in numerous countries, including Mali and the Democratic Republic of the Congo. They must be equipped with the tools and resources they need. I would like to assure the Assembly that Norway will continue to provide substantial humanitarian and development assistance and support the reform of United Nations peace operations.
However, we cannot prevent or resolve conflicts by addressing the consequences alone. We must also address the underlying causes. Thankfully, in some places, our efforts are producing tangible results. After more than five decades of conflict, peace is now within reach in Colombia. I am proud that, together with Cuba, Norway facilitated the peace process. It will be a great and historic step forward for the region, and Norway will continue to provide diplomatic and practical support to the Colombian peace process in its crucial implementation phase.
The Sustainable Development Goals (SDGs) are ground-breaking. They provide us with a road map for the future we want, and we have agreed to leave no one behind. That means that we must address inequality and social injustice and safeguard the rule of law. It also means that we must empower women and men alike. We must strengthen the human rights pillar of the United Nations, both financially and politically. That should be seen as an important investment in the future. I would like to highlight the role played by those who promote the rights of others — of women, minorities and members of marginalized communities. Human rights defenders are an important corrective in any society, and only weak leaders fear correction.
The SDGs are all about building inclusive societies. Inclusive societies perform better. The right to education and health is crucial in that regard. Today there are 263 million children and young people who are not in school, and the number is growing. Last year, together with the Presidents of Chile, Indonesia and Malawi and the Director-General of UNESCO, I initiated the establishment of the International Commission on Financing Global Education Opportunity. On Sunday, the Commission submitted a report entitled “The Learning Generation” with recommendations to the Secretary-General. The Commission makes a strong case for why it is so vital to ensure that the world invests in education as a key driver of economic growth. I could not agree more. We must avoid a global learning crisis, and the consequences of inaction will be severe. Together, we must invest more to ensure that no one is left behind. Each and every one of us should have the same learning opportunities, and the education of girls is especially important. When girls go to school and get an education, it not only represents the exercise of a fundamental right, it is also good for the economy. Global education will continue to be a top priority of Norway’s development policy.
Another priority for Norway is strengthening epidemic preparedness and global health security by developing new vaccines that can prevent new outbreaks. That important goal requires effective partnerships across national borders and across every sector of society, along with the mobilization of both domestic and private-sector resources. Antibiotic medicines have saved millions of lives, but antimicrobial resistance is making them increasingly ineffective. If we do not act, we could reach a stage where common infections are once again deadly. Our grandchildren could die from illnesses that our grandparents survived. New global health challenges require increased international cooperation. I am therefore pleased that we managed to put the issue high on the agenda this week. We know what needs to be done, and now it is time do the work back home.
The Climate Conference in Paris late last year marked a turning point in the fight to save our planet. We now need effective and concerted action in order to bring down emissions and meet the ambitious objectives that we have set ourselves. Our ambition is to do all of that while still providing decent work and economic growth for all. That will require investment in innovation, and we have no time to lose.
In the decades ahead, the oceans will play a bigger role in the global economy. Today, 17 per cent of all of the animal protein consumed globally comes from the sea. In order to meet growing demands, the share of our food that we obtain from the oceans will have to increase substantially. Since growth from capture fisheries is limited, we need more sustainable aquaculture. As world trade continues to grow, the need for marine transport will increase. The oceans are also already a major source of energy. That resource must be developed further, so as to meet the growing demand for clean and renewable energy. In short, the oceans hold great promise for the future. We have seen only the very beginning of the blue economy. The United Nations Convention on the Law of the Sea strikes a delicate balance between competing interests and needs, enabling us to realize the potential of marine resources, protect marine biodiversity and prevent conflicts in the maritime domain.
The adoption of the SDGs and the Paris Agreement shows what can be achieved when countries come together to find compromises and take action. In our globalized and interdependent world, effective international cooperation is essential if we are to address poverty, conflicts, climate change, migration and terrorism. No Government can single-handedly deliver effective solutions to the challenges we face. This morning, Norway, together with Colombia, Ethiopia, Ghana, Indonesia, Jordan and Mexico, presented five recommendations intended for the new Secretary-General, aimed at promoting an independent and credible United Nations that can play a uniting and leading role. The United Nations has a unique place in the multilateral world order. It is our shared responsibility to defend a world order in which solutions are found through negotiation and respect for international law. The validity of the United Nations mandate remains strong, but the Organization will also have to reform itself if it is to address the challenges ahead.
I would like to thank Secretary-General Ban Ki-moon for his hard work and success in a range of areas, including the adoption of the SDGs. The next Secretary-General must continue to defend and promote the multilateral world order and lead the process of change that will be needed in order to ensure global stability and sustainable development for all. Norway will support him or her in that endeavour.
